884 So. 2d 411 (2004)
FLORIDA HIGH SCHOOL ATHLETIC ASSOCIATION, etc., Appellant,
v.
Mary BLANCHARD and Edward Blanchard, Appellees.
No. 1D03-5013.
District Court of Appeal of Florida, First District.
September 27, 2004.
Leonard E. Ireland, Jr., and Jennifer R. Williams, of Clayton-Johnston, P.A., Gainesville, for Appellant.
Willie J. Walker and LaFonda E. Gipson, of The Walker Law Offices, P.A., Jacksonville, for Appellees.
BARFIELD, J.
We continue to adhere to the rule that Florida courts may interfere in the internal affairs of a private association only under exceptional circumstances. See the *412 court's discussion in Florida High School Athletic Association v. Melbourne Central Catholic High School, 867 So. 2d 1281 (Fla. 5th DCA 2004). Having found that imposition of the injunction in this case is not supported by any such exceptional circumstances, we REVERSE.
VAN NORTWICK and PADOVANO, JJ., concur.